Delaney, J. This complaint was filed February 26, 1951. The record consists of the complaint, Departmental Report, stipulation waiving briefs of both parties, transcript of evidence, claimant’s exhibits Nos. 1, 2 and 3, and Supplemental Departmental Report. No jurisdictional questions have been raised, and all have apparently been complied with. ■ The claimant, Lola Greer, 47 years of age, was on August 31, 1950 employed by respondent in the Department of Public Welfare at the Dixon State Hospital, Dixon) Illinois. On the above date, at about 3:30 P.M., an explosion of a hot water tank occurred in the dining room of the hospital. Hot water from the tank scalded claimant’s back and legs. The explosion also caused a large object to strike the claimant in the back on the right side. The claimant lost nineteen days compensable time as a result of the injuries, for which she has been paid the sum of $83.32. Claimant’s exhibits Nos. 1 and 2 show her to be suffering from arthritis, and from a hemorrhagic condition resulting from menopause. A report of Dr. Ben Fox, dated March 9, 1951, shows claimant’s condition is not due to injuries received in the course of her employment- on August 31, 1950. The evidence fails to show claimant suffered from injuries resulting from the accident. The claimant, having failed to establish by the evidence that she is entitled to an award, her complaint must be dismissed. Award denied. Helen Cox was employed to take and transcribe the testimony before Commissioner Summers. Her charges amount to $48.00, and an award is entered in her favor for such sum, payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees”.